 In the Matter ofROHM &HAAS COMPANYandINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL #541, A. F. OF L.Case No. 4-R-1588.-Decided February 12,1945Mr. J. Arvid Jonsson,of Philadelphia, Pa., for the Company.Mr. Albert Weisbord,of Philadelphia, Pa., for the AFL.Holmes, Lewis, and Menendez, by Mr. W. T. Lewis,of Columbus,Ohio, andMessrs. Joseph Froesch,, Brook Bowles, Elwood Tryon,andRalph J. Reiser,of Columbus, Ohio, for the CIO.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers, Local #541, A. F. of L., herein called the AFL, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Rohm & Haas, Company, Bristol, Pennsyl-vania, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before EugeneM. Purver, Trial Examiner. Said hearing was held at Trenton, NewJersey, on December 8, 1944. The Company, the AFL, and Federa-tion of Glass, Ceramic, and Silica Sand Workers, C. 1. 0., herein calledthe CIO, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulingsmade at hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRohm & Haas Company, a Delaware corporation, is engaged at itsplant at Bristol, Pennsylvania, in the manufacture, sale, and distribu-60 N. L. It. B., No. 105.554 ROHM & HAAS COMPANY555tion of chemicals, chemical specialties, and plastics.During the year1943, the Company purchased -in excess of $750,000 worth of raw mate-rials consisting mainly of chemicals, approximately 75 percent ofwhich was shipped from States other than Pennsylvania to the Bristol,Pennsylvania, plant.During the same year, the Company producedchemicals, chemical specialties, and plastics of a value in excess of$750,000, of which amount approximately 75 percent was shipped fromthe Bristol plant to States other than Pennsylvania.During the year1944, the relations, proportions, and figures remained approximatelythe same as above.For the purposes of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local #541, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.Federation of Glass, Ceramic, and Silica Sand Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to any labor organi-zation as the exclusive bargaining representative of its plant guardsuntil one has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO and the AFL each represents a substantialnumber of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe AFL requests a unit composed of all plant guards -employed bythe Company, including lieutenants, but excluding supervisory em-ployees.The Company agrees that the requested unit is appropriate1The Field Examiner reported that the AFL submitted 18 application for membershipcards, 16 of which bore signatures of persons appearing on the plant-protection pay roll ofthe,Company for the period ending November 28, 1944; that the cards were dated 1 inOctober and 15 in November 1944.The CIO submitted 13 membership application cards, all of which bore signatures ofpersons listed on the said pay roll.The cards were dated 9 In May, 1 In June, and 2 inNovember 1944,1being undated.There are 24 employees in the unit herein foundappropriate. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDbut it would exclude therefrom lieutenants, who, it contends, are super-visory employees.The CIO argues that the appropriate unit shouldconsist of all of the employees within what is known as the Company'ssafety department, which includes 20 plant guards, 4 fire marshals, and2 safety men, excluding lieutenants and other supervisory employees.The guards employed by the Company are armed and`uniformed andare members of the auxiliary military police.The fire marshals andthe safety men are neither armed, uniformed, nor militarized.Themilitarized guards have sworn to the Articles of War and have re-ceived a special 20 weeks' training course in guarding, policing, andanti-sabotage, as well as legal phases of making arrests.Their dutiesare to protect the plant property and buildings from sabotage anddamage.They operate an ADT system, which consists of time clocksthroughout the plant which must be punched at regular intervals,examine all packages and vehicles leaving and entering the plant, andcheck on the passes of both employees and visitors.Two elections for the determination of representatives for collec-One 2 resultedin the selection of the AFL by maintenace employees in the plant.The other 3 resulted in the selection of no union by production em-ployees.The safety department employees were excluded from theunits of maintenance and production employees, respectively, set upin the aforementioned proceedings.As noted above, the CIO requests that all the employees in the safetydepartment, both militarized and non-militarized, be grouped in asingle unit.This grouping is one which, judged by our customarycriteria of functional similarity and common supervision, would bedeemed appropriate under ordinary circumstances. It does not, how-ever, conform to the policy of segregating militarized plant-protectionemployees which we have adopted, in cooperation with the militaryauthorities, in order to accominodate the collective bargaining rights,of such employees to their wartime responsibilites.4Neither thoserights nor those responsibilities can be ignored.During this war pe-riod,militarized plant-protection employees, to an even greater ex-tent than other employees engaged in war production, have surren-dered their' traditional economic weapons, and submitted to novelrestraints upon their freedom to act in furtherance of their interestsas wage earners.Consequently,, their exercise of the right to self-organization and collective bargaining, guaranteed by the Act to all2Matter of Rohm & Haas Company,51 N L R B 1232,wherein an election was directedamong maintenanceemployeesin the plant.3Matter ofRohm & Haas Company,4-R-1462,stipulated case4 SeeMatter of Chrysler Corporation, Highland Park Plant,44 N L.R B 881;Matterof Drava Corporation,52 N. L.R B. 322,Matter of Budd WheelCo.,52 N L.R B 666,War Department Circular Number 15, dated 7 Alarch 1943 ROHM & HAAS COMPANY557,employees as a means of eliminating and preventing obstructions to,commerce, assumes particular importance to the national welfare, for,the collective bargaining process is the only orderly and peaceful wayin which such employees can' adjust their employment problems. Toclose that way would be to create an intolerable threat to war pro-duction.We, therefore, hold that bargaining units of militarizedplant-protection employees are appropriate to effectuate the policiesof the Act, and to serve, particularly, the nation's special wartime in-terest in uninterrupted production.It is manifest, however, that thedirect and paramount obligations to the Government assumed by mili-tarized guards are reflected in their terms and conditions of employ-ment, and generally necessitate special, separate negotiations betweentheir representatives and the employer.5For this reason, and in orderto facilitate the exercise of effective control by the military authorities,we have uniformly placed militarized plant-protection employees inseparate bargaining units, even where other considerations supportedtheir inclusion in departniental_ or broader units with non-militarizedemployees .6In accordance with the foregoing, we shall direct an election amongthe Company's plant-protection employees but shall exclude the firemarshals and safety inspectors from the appropriate unit because theyare not militarized plant-protection employees:We shall also excludelieutenants from the appropriate unit.Each lieutenant is responsiblefor a shift, and except on the first of the three shifts, a lieutenant is insole and complete charge of plant protection.Lieutenants have theright to make effective recommendations regarding the transfer ofguards who work under them. They may discipline guards to theextent of sending one home if he appears unfit for duty. Consequently,we are of the opinion that lieutenants are supervisory employees.We find that all militarized guards employed by the Company at itsBristol, Pennsylvania, plant, excluding fire marshals and safety in-spectors, lieutenants, the captain of the guard, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-5A standard provision in contracts covering such employees,on file in the IndustrialRelations Division, Bureau of Labor Statistics, Department of Labor, Washington, D C,states that nothing therein should be construed to abrogate or interfere with the WarDepartment's control over such employees or their duties and responsibilities as auxiliarymilitary policemenProvision is made for "no-strike pledge,"irrespective of the actionof other employees,and some contracts specifically provide for impartial treatment of em-ployees by,guards without regard to union or non-union affiliation of said employeesuSeeMatter of U, S Electric Motors, Inc,45 N.L R B 298;Matter of Julius Petersen,46 N. L R.B 1049;Matter of Lord Manufacturing Company,47 NL R B.1032, andcases cited in footnote 4,supraAlthough we have required that militarized and unmili-,tarized employees be represented in separate units,we have protected the statutory rightof miiltarized employees to be represented by any organization they may choose, includingthe organization which represents non-militarized employees of the Caine employer.SeeMatter of Drava Corporation,War Department Circular No 15,supra. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDmend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the -limitations and additions- set forth in theDirection.-The CIO requests that it be designated on the ballot as C. I. O.Since the designation requested is insufficient properly to identify thelabor organization in question, the request is hereby denied.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rohm & HaasCompany, Bristol, Pennsylvania, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause-andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalUnion of Operating Engineers, Local #541, A. F. of L., or by Federa-tion of Glass, Ceramic, and Silica Sand Workers, C. I. 0., for the pur-poses of collective bargaining, or by neither.-